DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on August 30th, 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "third cross-sectional distance", “fastener connector portion cavity”, “third finger” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the cavity includes a fastener connector portion cavity”. Examiner interprets a ‘cavity’ as being a lack of material, and it is unclear how a cavity can include another cavity. Additionally, this element is not further defined or explained in the specification or the drawings. As such, claim 4 and claim 11, which depends on claim 4, are indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grizzard et al. (US 20200030015 A1).
Regarding claim 1, Grizzard et al. disclose an insertion guide fig. 1 (30) for guiding a fastener fig. 1 (80) comprising a shaft fig. 1 (86) having a first diameter (see fig. below), and a head connected to the shaft [0042], the head having a second diameter (see fig. below) greater than the first diameter so that the head extends outwardly from the shaft, the insertion guide comprising: a sidewall fig. 1 (34, 44) constructed of a biocompatible material [0035, “…biologically acceptable material…”] having an entrance end fig. 3 (46), and exit end fig. 3 (48), and a cavity fig. 3 (42) extending from the entrance end to the exit end [0039, 0040], the sidewall having a guide portion fig. 1 (112) and a fastener connector portion fig. 1 (32), the guide portion of the sidewall extending from the entrance end toward the exit end fig. 3, and the fastener connector portion of the sidewall extending from the exit end toward the guide portion, the sidewall in the guide portion configured such that the cavity has a first cross-sectional distance greater than the second diameter of the head of the fastener 

    PNG
    media_image1.png
    529
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    612
    media_image2.png
    Greyscale


Regarding claim 7, Grizzard et al. disclose the insertion guide of claim 6, wherein the shaft of the fastener has a first length (see fig. below), and the protrusion has a proximal end, a distal end, and a second length extending between the proximal end and the distal end, wherein the second length is less than the first length (see fig. below).

    PNG
    media_image3.png
    448
    495
    media_image3.png
    Greyscale

Regarding claim 8, Grizzard et al. disclose the insertion guide of claim 7, wherein the sidewall at the proximal end of the protrusion has a first width, and the second 

    PNG
    media_image4.png
    351
    298
    media_image4.png
    Greyscale

Regarding claim 10, Grizzard et al. disclose the insertion guide of claim 1, wherein the exit end has a plurality of threads fig. 3 (82) [0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grizzard et al. (US 20200030015 A1) in view of Butler et al. (US 20140100583 A1).
Regarding claim 2, Grizzard et al. disclose the insertion guide of claim 1… the cavity having a third cross-sectional distance greater than the second diameter of the head (see figs. below).

    PNG
    media_image5.png
    524
    551
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    529
    492
    media_image6.png
    Greyscale

However, Grizzard et al. do not disclose wherein the fastener connector portion of the sidewall is a collet having a plurality of fingers defining the cavity at the exit end of the sidewall, the fingers being constructed of a spring-like material so as to be movable outwardly from a resting position to an expanded position, and movable inwardly from the expanded position to the resting position, when the fingers are in the expanded position… 
Regarding claim 2, Butler et al. disclose wherein the fastener connector portion of the sidewall is a collet fig. 1 (34) [0021] having a plurality of fingers fig. 3 (54) [0023] defining the cavity at the exit end of the sidewall fig. 2, the fingers being constructed of a spring-like material [0019] so as to be movable outwardly from a resting position fig. 6 [0027] to an expanded position fig.5 , and movable inwardly from 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Grizzard et al. with those of Butler et al. as the collet taught by Butler et al. serves as a lock between parts of a fastener driver guide and Grizzard et al. discloses the tip of the device 70 alternatively be used with the receiver in a variety of “fixing configurations, such as… locking protrusion/recess, locking keyway and/or adhesive”. The locking collet of Butler et al. is a well-known mechanism for preventing one parts inside another from rotating relative to one another (rather they rotate together or not at all) achieving the same function as tip 70 of Grizzard et al., “rotation of body 64 also rotates tip 70” [0041]. 
Regarding claim 3, Grizzard et al. and Butler et al. disclose the insertion guide of claim 2, wherein the plurality of fingers of the fastener connector portion of the sidewall include a first finger and a second finger (see fig. below), the first finger having a first side and a second side (see fig. below), the second finger having a third side and a fourth side (see fig. below), the first side of the first finger and the fourth side of the second finger defining a slot fig. 3 (68) of Butler et al. [0023 of Butler et al.].

    PNG
    media_image7.png
    452
    475
    media_image7.png
    Greyscale

Regarding claim 5, Grizzard et al. and Butler et al. disclose the insertion guide of claim 2, wherein the second cross-sectional distance fig. 6 (d3) of Butler et al. is defined by the sidewall when the fingers are in the resting position [0030 of Butler et al.].
Regarding claim 9, Grizzard et al. and Butler et al. disclose the insertion guide of claim 1, wherein the exit end of the sidewall fig. 1 (82) of Butler et al. is configured to be a tapered end [0035 of Butler et al.]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.N./          Examiner, Art Unit 3775                      

/KEVIN T TRUONG/          Supervisory Patent Examiner, Art Unit 3775